Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 5, 1970 on resentenee, convicting him of murder in the second degree, upon a guilty plea, and sentencing him to an indeterminate prison term of 40 years to life, nunc pro tune as of June 24, 1958. Judgment on resentence modified, in the exercise of discretion, by reducing the sentence to a term of 30 years to life; and as so modified, judgment affirmed. In our opinion, the sentence was excessive to the extent indicated herein. Rabin, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.